Exhibit 10.1

Summary of 2012 Performance Bonus Program

The following is a summary description of the terms and conditions with respect
to the cash performance bonuses for the Company’s “named executive officers” (as
defined in Item 402(a)(3) of Regulation S-K promulgated by the Securities and
Exchange Commission) (the “NEO’s”) whose 2012 target bonus opportunity as been
determined:

 

Named Executive Officers

   2012 Target Bonus Opportunity
(% of Base Salary)  

Paul B. Nahi, President and Chief Executive Officer

     100   

Dennis Hollenbeck, Vice President of Engineering

     50   

Jeff Loebakka, Vice President of Worldwide Sales

     60   

Greg Steele, Vice President of Operations

     50   

All Company non-sales commissioned employees, including the NEO’s, are eligible
for performance bonuses under the 2012 Bonus Program. The Compensation Committee
structured NEO target bonuses under the 2012 Bonus Program so that payouts would
be determined based upon achievement against goals weighted as follows: 60% for
achieving corporate goals, 30% for achieving department goals and 10% for
achieving individual goals.

Corporate goals are further weighted 50% on top-line revenue and 50% on gross
margin. Payouts for revenue and margin are independently determined based upon
pre-established threshold, target and maximum goals; however, unless otherwise
determined by the Compensation Committee, no payout with respect to the
corporate goal portion of a bonus will be made unless the threshold goal is met
for both revenue and margin. The threshold payout for each NEO’s bonus is 50% of
the NEO’s 2012 target bonus opportunity. For performance between threshold and
target, or target and maximum, bonus payouts are expected to be interpolated on
a straight-line basis. The maximum bonus payment is scheduled to be 200% of the
2012 target bonus opportunity, regardless of performance above the maximum
performance goal target.

The 2012 Bonus Program is designed to reward, through the payment of annual cash
bonuses, the Company’s employees (including executive officers) for the
Company’s performance in meeting certain key corporate objectives for the prior
year and, if applicable, each individual’s performance and/or contribution in
meeting the Company’s corporate objectives for the prior year. The Compensation
Committee may determine specific departmental goals and individual goals for
each executive officer. The actual cash bonus awarded in any year, if any, may
be more or less than each employee’s annual bonus target. For the Company’s
executive officers, whether or not a bonus is paid in any year is within the
discretion of the Compensation Committee.

The Company’s sales commissioned employees, including Mr. Loebakka, will not
participate in the 2012 Bonus Program, but will instead participate in a sales
objective bonus plan (the “2012 Sales Commission Plan”) based upon achievement
of quarterly revenue-based sales performance targets and specified
non-revenue-based objectives. The Compensation Committee has established
Mr. Loebakka’s 2012 target bonus opportunity under the 2012 Sales Commission
Plan at 60% of his 2012 base salary.